Title: To George Washington from Richard Peters, 19 November 1776
From: Peters, Richard
To: Washington, George



Sir
War Office [Philadelphia] Novr 19th 1776

I am directed by the Board of War to inform your Excellency that they have given Orders for the immediate Collection of all the Prisoners in New Jersey, Pennsilvania—and those in the more Southren States. They are to be sent to Fort Lee agreeable to your Excellencies Desire, but a considerable Time will elapse before the Whole can possibly arrive. There are a great Number in Virginia whose Journey will be long. But perhaps it may be better that their Arrivals at Fort Lee should happen at different Times lest their too great Numbers might be disadvantageous. It would be much better if your Excellency could be furnished with Lists of all the Prisoners that you might at one View be enabled to settle the arrangement of the Exchange; but altho’ frequent Attempts have been made by the Board to obtain such Lists from the several States their endeavours have hitherto been for the most part ineffectual. Such Accts of Prisoners as are in the possession of the Board shall be sent imperfect as they are. Measures are taken to restore Major Stuarts Servant Peter Jack, He was permitted to go to Princetown with Doctr Witherspoon who has been wrote to on the Subject and desired to send the Man to your Excellency at Hackinsack. Many Prisoners have been desirous to enlist and some have been accepted in our Service. Is it your Opinion that these People should return? or will it not be dangerous for them so to do? The Enemy have enlisted great Numbers of our People who were Prisoners & it is but Justice that we should retaliate. Offers however from Prisoners to engage in our Service have in General been refused. I have the Honour to be with the greatest Respect your very obedt & most humble Servt

Richard Peters Secy


P.S. An Officer from Camp informs that Fort Lee is about being evacuated—if so your Excellency will no Doubt alter the Place of Destination of the Prisoners.

